Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLORADO



LEFT COAST CELLARS, LLC,                       §
                                               §
                Plaintiffs,                    §
                                               §
VS.                                                        CIVIL ACTION NO. 19-2597
                                               §
                                               §
LEFT COAST BREWING CO.                         §
                                               §
                Defendants.

  COMPLAINT FOR DECLARATORY JUDGMENT and INJUNCTIVE RELIEF: (1)
 LIKELIHOOD OF CONFUSION and FALSE DESIGNATIONS, DESCRIPTIONS AND
   REPRESENTATIONS (15 U.S.C. § 1125(A); (2) UNFAIR COMPETITION UNDER
       COLORADO COMMON AND STATUTORY LAW; (3) TRADEMARK
  INFRINGEMENT UNDER COLORADO COMMON LAW; AND (6) DEMAND FOR
                               JURY TRIAL

Plaintiff, Left Coast Cellars, LLC, by and through the undersigned counsel, for its Complaint for

Declaratory Judgment and for Injunctive Relief against Left Coast Brewing Co. states as follows:


                       NATURE OF ACTION, JURISDICTION, VENUE

1.     This is an action for declaratory judgment under the Federal Declaratory Judgment Act,

28 U.S.C. §§ 2201 and 2202.

2.     This is also an action for likelihood of confusion and the use of false designations of

origin and false and misleading descriptions and representations in violation of the Trademark

Act of 1946, 15 U.S.C. § 1125(a); unfair competition in violation of the common law of the State

of Colorado, and violation of Colorado’s service mark infringement statute, Colo. Rev. Stat. § 7-

70-111(1)(a).




                                                   1
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 2 of 12




3.      This Court has subject matter jurisdiction over Plaintiff’s federal claims pursuant to 15

U.S.C. §§ 1121, and 28 U.S.C. §§ 1331 and 1338 in that this Complaint raises federal questions

arising under the Lanham Act 15 U.S.C. § 1125, arising out of interstate commerce.

4.      Venue is proper in this judicial district under 28 U.S.C. § 1391 in that Defendant, upon

information and belief, has sold products and has distributed products which are the subject of

this action in this district.

5.      Defendant is subject to personal jurisdiction in Colorado pursuant to Colorado’s long arm

statute C.R.S. § 13-1-124.

                                         THE PARTIES

6.      Plaintiff Left Coast Cellars, LLC is a limited liability corporation organized and existing

under the laws of the state of Oregon, with its principal place of business at 4225 N. Pacific Hwy

99W, Rickreall, Oregon 97371.

7.      Upon information and belief, Defendant Left Coast Brewing Co. is a California entity

that conducts business at 1245 Puerta Del Sol, San Clemente, California 92673.

                      FACTS UNDERLYING THE CLAIMS FOR RELIEF

8.      Left Coast Cellars is a winery and vineyard, which was founded in 2003. It is one of the

largest contiguous all estate wine brands in Oregon’s Willamette Valley. The Willamette Valley

is recognized as one of the premier Pinot Noir producing areas in the world. Left Coast Cellars

has won numerous awards and accolades for its wines since 2006. The grapes are grown at a

490-acre estate, where the wines, which are grown, produced and bottled onsite, are handcrafted.

This business model lends to a particularly high quality product.

9.      Left Coast Cellars’ wines are all branded under the LEFT COAST mark, with their core

lineup branded as shown below:



                                                 2
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 3 of 12




10.       Left Coast Cellars’ has built a consistent track record for producing world-class wines

and has won many awards. These include high (over 90 point) ratings for 14 separate SKUs from

9 different major scoring publications. Left Coast Cellars’ list of recent accolades is as follows:

      •   2008 The Orchards Pinot Gris- 90 Wine Enthusiast
      •   2009 The Orchards Pinot Gris- 90 and 'Best Buy' Wine & Spirits
      •   2013 The Orchards Pinot Gris- GOLD Texsom Wine Competition
      •   2014 The Orchards Pinot Gris- 88 Wine Enthusiast
      •   2015 The Orchards Pinot Gris- Double Gold, San Francisco Wine Chronicle
      •   2018 The Orchards Pinot Gris- 90 and ‘Editor’s Choice’ Wine Enthusiast
      •   2015 The Left Bank Pinot Blanc- 90 Vinous
      •   2014 Truffle Hill Chardonnay- 90 Wine Enthusiast, Vinous and Wine Spectator
      •   2017 Truffle Hill Chardonnay - 92 James Suckling
                                                      3
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 4 of 12




   •   2006 Cali’s Cuvée Pinot Noir- 91 Wine Enthusiast
   •   2008 Cali’s Cuvée Pinot Noir- 92 Wine Spectator
   •   2012 Cali’s Cuvée Pinot Noir- 92 Wine & Spirits
   •   2013 Cali's Cuvée Pinot Noir- 90 Wine Spectator
   •   2014 Cali's Cuvée Pinot Noir- 91 and 'Editors Choice' Wine Enthusiast
   •   2016 Cali's Cuvée Pinot Noir- 91 James Suckling, 91 Wine Advocate, 90 Wine Enthusiast
   •   2008 Latitude 45° Pinot Noir- 90 Wine Spectator and Tanzer
   •   2011 Latitude 45° Pinot Noir- 92 Wine Spectator
   •   2012 Latitude 45° Pinot Noir- 90 Tanzer
   •   2014 Latitude 45° Pinot Noir- 92 Wine Enthusiast
   •   2015 Latitude 45° Pinot Noir- 92- VINOUS
   •   2015 Latitude Pinot Noir - Gold Oregon Wine Awards
   •   2016 Latitude Pinot Noir - 90 Wine Advocate
   •   2011 Truffle Hill Pinot Noir- 90 Tanzer
   •   2012 Truffle Hill Pinot Noir- 91 Tanzer- 90 and 'Best Buy' Wine & Spirits
   •   2013 Truffle Hill Pinot Noir- 90 Vinous
   •   2014 Truffle Hill Pinot Noir- 91 Wine Enthusiast
   •   2014 Truffle Hill Pinot Noir- 91 VINOUS
   •   2015 Truffle Hill Pinot Noir - 90 Wine Enthusiast
   •   2015 Truffle Hill Pinot Noir - 92 Vinous
   •   2016 Truffle Hill Pinot Noir - 92+ Wine Advocate, 93 Wine Enthusiast (Editor’s Choice)
   •   2012 Right Bank Pinot Noir- 90 Tanzer
   •   2014 Right Bank Pinot Noir- 90 Wine Enthusiast
   •   2014 Right Bank Pinot Noir- 90 VINOUS
   •   2015 Right Bank Pinot Noir - 92 Vinous
   •   2016 Right Bank Pinot Noir- 91 Wine Enthusiast
   •   2012 White Pinot Noir- 90 Wine Enthusiast
   •   2013 White Pinot Noir- 90 Tanzer
   •   2018 White Pinot Noir- 91 Wine Enthusiast
   •   2008 Suzanne's Estate Reserve Pinot Noir- 90 Tanzer
   •   2010 Suzanne’s Estate Reserve Pinot Noir- 92 Wine Spectator
   •   2012 Suzanne's Estate Reserve Pinot Noir- 92 Wine Spectator
   •   2014 Suzanne's Estate Reserve Pinot Noir- 91 Wine Enthusiast
   •   2016 Suzanne's Estate Reserve Pinot Noir- 94+ Wine Advocate
   •   2015 Suzanne's Estate Reserve Estate Chardonnay - 92 Wine & Spirits, 93+ Wine Advocate
   •   2016 Suzanne's Estate Reserve Rose- 91 Wine Enthusiast

                                                     4
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 5 of 12




      •   2018 Rose- 91 ‘Editor’s Choice’ Wine Enthusiast
      •   2013 Field of Dreams Syrah- 92 Wine & Spirits
      •   2012 Blanc de Noir - 90 Wine Enthusiast
      •   2013 Blanc de Noir - 92 Wine Enthusiast (Cellar Selection)



11.       Left Coast Cellars sells its LEFT COAST branded wine throughout the United States,

including, but not limited to Colorado, Oregon, Alabama, Alaska, Arkansas, Arizona, California,

Florida, Georgia, Idaho, Illinois, Iowa, Kansas, Louisiana, Massachusetts, Maryland, Delaware,

Washington D.C., Maine, Minnesota, Missouri, Montana, North Carolina, New York, New

Jersey, Connecticut, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, Virginia,

Washington and Wisconsin. It also sells its product internationally, in British Columbia, Alberta,

the Yukon and Quebec, as well as in Malaysia and Japan.

12.       Since 2004, Left Coast Cellars has invested substantial time, effort, and money in

promoting and advertising its wines under the LEFT COAST marks throughout the United States

and abroad. The LEFT COAST brand has come to represent an extremely valuable asset

belonging exclusively to Left Coast Cellars, especially in the field of wines.

13.       On information and belief, prior to the acts complained of herein, Defendant was aware

of the vast goodwill represented and symbolized in the LEFT COAST mark and that the public

recognizes and relies upon the LEFT COAST mark as identifying Left Coast Cellars’ wines and

distinguishing Left Coast Cellars’ wine products from the products of others.

14.       Upon information and belief, at some time after 2004, Defendant began to produce and

sell beer under the mark, LEFT COAST, in California.

15.       On or about January 20, 2018, Defendants contacted Left Coast Cellars via its website

and wrote, “I’m sorry to inform you, but [you’re] going to have change the Left Coast name.” In



                                                       5
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 6 of 12




the message it was written that Defendant, Left Coast Brewing Co. allegedly owns the trademark

in connection with “alcohol, coffee, juice, tea, water and more.”

16.    In a subsequent email Defendant wrote “I understand you’ve been using the name for a

few years but that’s irrelevant.”

17.    A number of additional messages were sent to Left Coast Cellars and on March 12, 2018,

Left Coast Cellars responded that the Estate was founded in 2003 and wine has been produced

since 2004. The CEO of the company, Mr. Taylor Pfaff also included a photograph of a bottle

with the label from 2004:




                                                 6
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 7 of 12




18.    Defendant followed up with another email message stating, “I know Left Coast Wine was

recently taken by you which was the name we’re going to use. This cannot happen.” In a

message nine hours later on March 16, 2018 at 7:22am, Defendant wrote, “Good morning, I’m

sorry but please cease and desist with leftcoastwine [sic].”

19.    Further emails were exchanged between Taylor Pfaff, Left Coast Cellar’s CEO and

Shawn Hadjis, representative of Defendant. According to Mr. Hadjis, in an email written on

March 21, 2018, Defendant’s “…intent [was to] eventually do wine and spirits.”

20.    In additional email messages, Mr. Hadjis wrote that the company had already had a

proprietary “private label wine” made for its “restaurant chain.”

21.    At that juncture, Left Coast Cellars retained counsel to protect their rights.

22.    On or prior to August 16, 2019, Defendant began selling, in commerce, spirits, namely,

rum and whiskey under the mark, LEFT COAST.



                                    CLAIMS FOR RELIEF

                                            COUNT I

                                DECLARATORY JUDGMENT

23.    This is an action for declaratory judgment under the Federal Declaratory Judgment Act,

28 U.S.C. §§ 2201 and 2202.

24.    An actual case and controversy exists between the parties that may be adjudicated by this

Court consistent with U.S. CONST. art. III, § 2, cl.1.

25.    Defendant has taken affirmative action against Left Coast Cellars regarding its use of the

trademark, LEFT COAST on wines and spirits.




                                                 7
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 8 of 12




26.       Left Coast Cellars has a reasonable apprehension of being a defendant in an infringement

suit brought by Defendant as a result of Defendant’s threats against Left Coast Cellars that it

must cease and desist use of the LEFT COAST mark.

27.       Left Coast Cellars is entitled to bring this action to determine non-infringement of the

LEFT COAST mark because Left Coast Cellars has a reason and reasonable apprehension that if

it continues to use the LEFT COAST mark in connection with the sale of its products, it will be

subject to liability.

28.       Defendant has alleged that it is the owner of the LEFT COAST mark and that Left Coast

Cellars should cease and desist from using the LEFT COAST mark.

29.       Left Coast Cellars’ use of the LEFT COAST mark for wine and spirits is a non-infringing

use.

30.       Left Coast Cellars seeks a declaration that it has not infringed on Defendant’s LEFT

COAST mark for beer and that it is entitled to continue using the term LEFT COAST for wine

and to use the term, LEFT COAST for spirits in the future.



                                              COUNT II

   TRADEMARK INFRINGEMENT AND FEDERAL UNFAIR COMPETITION AND
                  FALSE DESIGNATIONS OF ORIGIN
                         (15 U.S.C. §1125(a))

31.       Left Coast Cellars repeats and realleges the preceding paragraphs as if set forth in full

herein.

32.       The aforesaid acts of Defendant constitute the use in commerce in connection with the

Defendant’s goods of symbols and devices, and of false designations of origin, and false or

misleading descriptions and representations in violation on 15 U.S.C. § 1125(a).



                                                    8
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 9 of 12




33.     Defendant’s aforesaid acts have caused and will continue to cause great and irreparable

injury to Left Coast Cellars and, unless such acts are restrained by this Court, they will be

continued and Left Coast Cellars will continue to suffer great and irreparable injury.

34.     Left Coast Cellars has no adequate remedy at law if an injunction is not issued, as

continued violations of the Lanham Act will cause additional irreparable injury.

35.     As a result of Defendant’s actions, Left Coast Cellars has suffered, and will continue to

suffer, money damages in an amount to be proven at trial.

                                            COUNT III

        UNFAIR COMPETITION AND DECEPTIVE TRADE PRACTICES UNDER
      COLORADO COMMON AND STATUTORY LAW (COLO.REV.STAT. § 6-1-105)


36.     Left Coast Cellars repeats and realleges the preceding paragraphs as if set forth herein in

full.

37.     The aforesaid acts of Defendant constitute the sale and passing-off of its products as Left

Coast Cellars’ products, infringement, imitation and misappropriation of Left Coast Cellars’

trademarks, and unfair competition with Left Coast Cellars in violation of Left Coast Cellars’

rights at common law and in violation of Colorado’s Deceptive Trade Practices Act, and

specifically, Colo. Rev. Stat. § 6-1-105.

38.     Defendant’s acts have caused and will continue to cause a likelihood of consumer

confusion and have caused and will continue to cause great and irreparable injury to Left Coast

Cellars and, unless such acts are restrained by this Court, they will be continued and Left Coast

Cellars will continue to suffer great and irreparable injury.

39.     Left Coast Cellars has no adequate remedy at law if an injunction is not issued, as

continued violations of Colorado common law will cause additional irreparable injury.

                                            COUNT IV
                                                  9
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 10 of 12




                              TRADEMARK INFRINGEMENT UNDER
                                  COLORADO COMMON LAW

40.      Left Coast Cellars repeats and realleges the preceding paragraphs as if set forth herein in

full.

41.      The aforesaid acts of Defendant use in commerce within the state of Colorado.

42.      Defendant’s acts have caused and will continue to cause a likelihood of consumer

confusion and have caused and will continue to cause great and irreparable injury to Left Coast

Cellars and, unless such acts are restrained by this Court, they will be continued and Left Coast

Cellars will continue to suffer great and irreparable injury.

43.      Left Coast Cellars has no adequate remedy at law if an injunction is not issued, as

continued violations of Colorado common law will cause additional irreparable injury.

                                      DEMAND FOR RELIEF

WHEREFORE, Left Coast Cellars, LLC demands judgment as follows

      A. A declaratory judgment that Left Coast Cellars, LLC’s use of the LEFT COAST mark for

         wine is lawful.

      B. A declaratory judgment that Left Coast Cellars, LLC’s use of the LEFT COAST mark for

         spirits is lawful.

      C. That Defendant and its agents, servants, employees, attorneys, successors, and assigns,

         and any and all persons acting in concert or participating with them, or any of their

         successors or assigns or any of them, be preliminarily and permanently enjoined and

         restrained from directly or indirectly:

             a. Using the LEFT COAST mark, or any reproduction, counterfeit, copy or

                 colorable imitation of said mark in connection with the importation, sale offer for

                 sale, or distribution of wine.


                                                   10
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 11 of 12




          b. Using the LEFT COAST mark, or any reproduction, counterfeit, copy or

              colorable imitation of said mark in connection with the importation, sale offer for

              sale, or distribution of spirits.

          c. Using the LEFT COAST mark or any reproduction, counterfeit, copy or colorable

              imitation of same, in any manner likely to cause others to believe that Defendant’s

              products are connection with Left Coast Cellars.

          d. Making any false or misleading statements regarding Left Coast Cellars or its

              goods, or the relationship between Left Coast Cellars, on one hand, and

              Defendant, on the other hand.

          e. Assisting, aiding or abetting any other person or business entity in engaging in or

              performing any of the activities referred to in the above subparagraphs (a) through

              (d).

   D. That this case be found exceptional and that Left Coast Cellars, LLC be awarded its

      attorneys’ fees pursuant to 15 U.S.C. § 1117(a) and other law that may apply.

   E. That Left Coast Cellars, LLC recover the damages arising out of Defendant’s wrongful

      acts in a sum equal to three times the actual damages suffered by Left Coast Cellars,

      LLC, as provided in 15 U.S.C. § 1117(b).

   F. That Left Coast Cellars, LLC recover the taxable costs and interest of this civil action,

      including reasonable attorneys’ fees and interest.

   G. That Defendant be ordered to file with the Court and serve upon Left Coast Cellars, LLC,

      within thirty (30) days after the service of the injunction upon Defendant, a report in

      writing under oath setting forth in detail the manner and form in which Defendant has

      complied with the injunction and judgment entered pursuant to this Complaint.

   H. Such other relief as this Court deems just and proper.
                                                  11
Case 1:19-cv-02597-KLM Document 2 Filed 09/13/19 USDC Colorado Page 12 of 12




                                     DEMAND FOR JURY TRIAL

        Plaintiff Left Coast Cellars, LLC hereby demands a jury trial on all issues triable by a

jury.



                                                      Respectfully submitted,



                                              By:__________________________
                                                    Jason Nardiello
                                                    Bell Nunnally & Martin LLP
                                                    2323 Ross Avenue, Suite 1900
                                                    Dallas, TX 75201
                                                    Telephone: (214) 740-1428

                                                      ATTORNEYS FOR PLAINTIFF




        Dated this 13TH DAY OF SEPTEMBER 2019




                                                 12
